Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
This application is a 371 of PCT/US18/50144, filed on 09/10/2018.  
Claims 1-26, 31-32, 35-38, 41, and 43-44 are currently pending in the instant application and under consideration.
1.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group, I claim(s) 1-26, 31 and 32, drawn to a DNA construct comprising the following genetic components: (a) a gene that expresses beta-carotene hydroxylase, (b) a gene that expresses lycopene epsilon cyclase, and (c) a gene that expresses 1- deoxy-D-xylulose phosphate synthase, a vector comprising said DNA construct, and a biological device comprising host cells transformed with the DNA construct of claim 1, wherein the host cell yeast or bacteria.
Group, II claim(s) 35-38, 41 and 43-44, drawn to a method for producing a carotenoid, the method comprising growing the biological device of claim 31 for a sufficient time to produce the carotenoid using yeast, bacteria or plant cell.
2.	The inventions listed as Groups I - II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special A DNA construct comprising the following genetic components: (a) a gene that expresses beta-carotene hydroxylase, (b) a gene that expresses lycopene epsilon cyclase, and (c) a gene that expresses 1- deoxy-D-xylulose phosphate synthase, a vector comprising said DNA construct, and a biological device comprising  host cells transformed with the DNA construct of claim 1, wherein the host cell yeast or bacteria of Group I and a method for producing a carotenoid, the method comprising growing the biological device of claim 31 for a sufficient time to produce the carotenoid using yeast, bacteria or plant cell of Group II, are each patentably distinct product and a method of use thereof. The only shared technical feature of these groups is that they all relate to a DNA construct comprising (a) a gene that expresses beta-carotene hydroxylase, (b) a gene that expresses lycopene epsilon cyclase, and (c) a gene that expresses 1- deoxy-D-xylulose phosphate synthase. However, this shared technical feature is not a “special technical feature” as defined by PCT Rule 13.2 as it does not define a contribution over the art. Albertsen et al. (Transformed plants having increased beta-carotene levels, increased half-life and bioavailability and methods of producing such. US 2014/0123339 A1, publication 05/01/2014, see IDS) teach a DNA construct comprising the following genetic components (see, claim 1, para [0090]) operably link the respective nucleotide sequence encoding, carotenoid reductase (phytoene desaturase), an oxodoreductase contemplating beta-carotene  hydroxylase (as claimed), lycopene cyclase, and deoxy-xylulose phosphate synthase (see, para [0071]), and cloning said DNA construct in a recombinant host cell including bacterial and plant cell, and a process for producing carotenoid, an expensive chemical. Similarly, Rengifo et al. (Biological devices and methods for increasing the production of lycopene from plants. US 2016/0017362 A1, publication 01/21/2016, see IDS) teach a DNA construct comprising from 5' to 3' the following genetic components in the following order: (a) a .	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.  
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant enzymes & Protein Crystallography)
Office Rm. REM 5A49 & Mailbox- REM 3C70
US Patent and Trademark Office
Ph. 571-272-8137 and Fax 571-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656